*216Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael R. Romero appeals the district court’s orders dismissing his claims against Defendants Phillip Morgan and Officer S.A. Wilson and granting summary judgment to Defendants Corizon Health Care Services, Sadik Ali, MD, Asresahegn Getachew, MD, and Wexford Health Sources, Incorporated, in his 42 U.S.C. § 1983 (2012) civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Romero v. Morgan, No. 8:13-cv-00625-DKC, 2014 WL 1154037 (D.Md. Mar. 4 & July 17, 2013; Mar. 20, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.